[Cite as State v. Davis, 2013-Ohio-5311.]


                              IN THE COURT OF APPEALS OF OHIO
                                 FOURTH APPELLATE DISTRICT
                                       SCIOTO COUNTY


State of Ohio,                                   :

                 Plaintiff-Appellee,             :
                                                             Case No. 12CA3506
v.                                               :
                                                     DECISION & JUDGMENT ENTRY
Teah Davis,                                      :

                 Defendant-Appellant.            :   RELEASED: 11/25/13


                                            APPEARANCES:

R. Tracy Hoover, The Hoover Law Group, LLC, Portsmouth, Ohio, for appellant.

Mark E. Kuhn, Scioto County Prosecuting Attorney, and Danielle M. Parker, Scioto
County Assistant Prosecuting Attorney, Portsmouth, Ohio, for appellee.


SADLER, J.

        {¶ 1} Defendant-appellant, Teah Davis nka Broughton, appeals from a judgment

of the Scioto County Court of Common Pleas convicting her of attempted endangering

children, a felony of the fourth degree, in violation of R.C. 2923.02, as it relates to

2919.22(A). For the following reasons, we affirm the judgment of the trial court.

I. BACKGROUND

        {¶ 2} On August 23, 2010, appellant was indicted on five counts of felonious

assault, each felonies of the second degree, in violation of R.C. 2903.11(A)(1) and (D)(1),

five counts of endangering children, each felonies of the third degree, in violation of R.C.

2919.22(A), and five counts of endangering children, each felonies of the second degree,

in violation of R.C. 2919.22(D). Appellant was arrested on August 24, 2010 and
Scioto App. No. 12CA3506                                                                       2


incarcerated until her arraignment on September 1, 2010, where she entered a plea of

not guilty and posted bond.

       {¶ 3} Appellant filed a motion to dismiss on December 14, 2011, arguing her

statutory right to a speedy trial, pursuant to R.C. 2945.71, had been violated. The trial

court overruled the motion. Again, on July 3, 2012, appellant filed a motion to dismiss,

this time arguing that both her constitutional and statutory rights to a speedy trial had

been violated. Appellee filed a memorandum contra and appellant responded.

       {¶ 4} In overruling the motion, the trial court found "a lack of actual prejudice

against the Defendant thus no constitutional violation of her due process rights." (July 12,

2012 Judgment Entry.) The trial court further found "[d]efendant neglects to include in her

calculation her filing of May 27, 2011, a request for a more specific bill of particulars."

(July 12, 2012 Judgment Entry.) Finally, the trial court found the request for a more

specific bill of particulars is a tolling event, and appellee had 51 days remaining to bring

appellant to trial.

       {¶ 5} On August 16, 2012, appellant withdrew her not guilty plea and entered a

plea of no contest to the amended charge of attempted endangering children. Pursuant

to her plea of no contest, appellant was found guilty of one count of attempted

endangering children and sentenced accordingly. This appeal followed.

II. ASSIGNMENT OF ERROR

       {¶ 6} Appellant brings the following assignment of error for our review:

               The trial court erred in denying the Defendant's Motion to
               Dismiss the charges against her because the State of Ohio
               violated her constitutional and statutory rights to a speedy
               trial.
Scioto App. No. 12CA3506                                                                       3


III. DISCUSSION

       {¶ 7} A defendant's constitutional right to a speedy trial, "a more vague concept

than other procedural rights," arises from the Sixth and Fourteenth Amendments to the

United States Constitution. Barker v. Wingo, 407 U.S. 514, 521 (1972). A defendant's

statutory right to speedy trial arises from R.C. 2945.72. Appellant asserts the speedy trial

clock began to run on August 24, 2010, the day of her arrest, and stopped on August 16,

2012, the day she entered her no contest plea and was sentenced.

       {¶ 8} Our review of a trial court's decision regarding a motion to dismiss for an

alleged constitutional and statutory speedy trial violation involves mixed questions of law

and fact. State v. Davis, 4th Dist. No. 10CA3188, 2011-Ohio-1747, ¶ 13, citing State v.

Alexander, 4th Dist. No. 08CA3221, 2009-Ohio-1401, ¶ 15. Due deference is accorded

to the trial court's findings of fact if they are supported by competent, credible evidence.

Id. However, we must determine independently whether the trial court properly applied

the law to the facts of this case. Id.

       A. Constitutional Speedy Trial Analysis

       {¶ 10} We first address appellant's claim of a constitutional speedy trial violation.

The Sixth Amendment to the United States Constitution and Ohio Constitution, Article I,

Section 10, guarantee a criminal defendant the right to a speedy trial. In Barker, the

United States Supreme Court set forth a balancing test to determine whether trial delays

are reasonable under the Sixth and Fourteenth Amendments to the United States

Constitution. "The following factors are to be considered: 'Length of delay, the reason for

the delay, the defendant's assertion of his right, and prejudice to the defendant.' " State v.

Myers, 97 Ohio St.3d 335, 2002-Ohio-6658, ¶ 64, quoting Barker at 530. These factors
Scioto App. No. 12CA3506                                                                       4


are balanced in a totality of the circumstances with no one factor controlling. Barker at

530. The Supreme Court of Ohio has also adopted this test to determine if an individual's

constitutional speedy trial rights have been violated. State v. Selvage, 80 Ohio St.3d 465,

467 (1997). We address each factor individually.

       {¶ 11} The first of these factors, the length of the delay, "is to some extent a

triggering mechanism. Until there is some delay which is presumptively prejudicial, there

is no necessity for inquiry into the other factors that go into the balance." Barker at 530;

Doggett v. United States, 505 U.S. 647, 651 (1992). Therefore, the Barker analysis is

only triggered once a "presumptively prejudicial" delay is shown. Doggett at 651-52;

Alexander. "[C]ourts generally find post-accusation delay to be 'presumptively prejudicial'

as it approaches one year." Id. at ¶ 34. Here, appellant was found guilty almost two

years after her indictment. Assuming without deciding that a presumptively prejudicial

delay has been shown, we will consider the other Barker factors to determine if

appellant's speedy trial rights have been violated.

       {¶ 12} The second factor focuses on the reasons for delay. This factor is

concerned with whether the government or the defendant is more to blame for the delay.

Doggett at 651. "Delay 'to hamper the defense' weighs heavily against the prosecution

while delay caused by the defense weighs against the defendant." Vermont v. Brillon,

556 U.S. 81, 82 (2009), quoting Barker at 531. A review of the record reveals appellant

was responsible for a substantial amount of delay. Throughout the course of the

proceedings, appellant filed 12 motions, as opposed to the six filed by appellee. In

response to appellee's motion to consolidate, appellant filed three responses as well as a

separate motion. Said action necessarily prolonged the trial court's ability to resolve the
Scioto App. No. 12CA3506                                                                        5


motion to consolidate. Finally, both appellant and appellee requested discovery.

Appellee provided discovery to appellant within the 28 days provided by Civ.R. 16.

Appellant did not respond to appellee's reciprocal request for discovery for almost nine

months.

       {¶ 13} Appellant argues there was no acceptable reason for a delay and argues

appellee did not give the case "prosecutorial priority." On the contrary, the record shows

appellee timely responded when appellant's motions required action on behalf of

appellee. Nor do we find any delay caused by appellee's motions to be delay "to hamper

the defense." In consideration of the aforementioned, we find appellant was more

responsible than appellee for a delay in the proceedings. Hence, this factor does not

weigh in appellant's favor.

       {¶ 14} The next factor concerns appellant's assertion of her right to a speedy trial.

Appellant first asserted a violation of her constitutional right to a speedy trial on July 3,

2012, almost two years subsequent to the commencement of this case. We have

previously held that a complete failure to assert a speedy trial right should be "assign[ed]

little or no weight." State v. Remy, 4th Dist. No. 96CA2245 (June 27, 1997); Alexander at

¶ 38 (third factor weighed only slightly against defendant when failure to assert speedy

trial right occurred several months after arraignment with significant pre-indictment delay).

We, therefore, find the third factor weighs only slightly against appellant.

       {¶ 15} The final factor is prejudice. The trial court found "a lack of actual prejudice

against the Defendant thus no constitutional violation of her due process rights." (July 12,

2012 Judgment Entry.) In assessing prejudice, we consider the specific interests the right

to a speedy trial was designed to protect: (1) oppressive pretrial incarceration, (2) anxiety
Scioto App. No. 12CA3506                                                                      6


and concern of the accused, and (3) the possibility the defendant's defense will be

impaired by dimming memories and loss of exculpatory evidence. Doggett at 654;

Alexander at ¶ 39. "Of these, the most serious is the last, because the inability of a

defendant adequately to prepare his case skews the fairness of the entire system."

Barker at 532.

       {¶ 16} Appellant does not argue that her defense of this case was impaired by the

passage of time or that there was oppressive pretrial incarceration. Rather, appellant

argues the delay has prejudiced her because she has not been able to visit with the minor

child involved in this matter, as a condition of her bail, and, further, the paternal

grandparents have started an adoption action in probate court. However, anxiety alone is

insufficient to establish prejudice. State v. Eicher, 8th Dist. No. 89161, 2007-Ohio-6813;

Barker at 533-34. Accordingly, having considered all aforementioned interests of

appellant, we find this factor weighs against appellant.

       {¶ 17} Carefully balancing these factors, we conclude appellant did not suffer a

violation of her constitutional right to a speedy trial.

       B. Statutory Speedy Trial Analysis

       {¶ 18} Appellant next argues her statutory speedy trial right was violated. "[W]hen

reviewing the legal issues presented in a speedy trial claim, we must strictly construe the

relevant statutes against the State." State v. Staffin, 4th Dist. No. 07CA2967, 2008-Ohio-

338, ¶ 6, citing Brecksville v. Cook, 75 Ohio St.3d 53, 57 (1996). R.C. 2945.71(C)(2)

requires a criminal defendant against whom a felony charge is pending to be brought to

trial within 270 days from his arrest. If the state does not bring the defendant to trial within

the statutory time frame, he "shall be discharged." R.C. 2945.73(B).
Scioto App. No. 12CA3506                                                                      7


       {¶ 19} Upon establishing that more than 270 days has passed before trial, a

defendant establishes a prima facie case for dismissal based on a speedy trial violation.

Alexander at ¶ 17. Here, there is no dispute appellant was not brought to trial within the

required 270 days. Appellant, therefore, has presented a prima facie case for dismissal.

State v. Butcher, 27 Ohio St.3d 28, 30-31 (1986). The burden then shifts to appellee to

show that speedy trial limitations, pursuant to R.C. 2945.71, have not expired by

demonstrating that R.C. 2945.72 extended the time limit. Id. at 31.

       {¶ 20} Pursuant to R.C. 2945.72, the time within which an accused must be

brought to trial is extended by "(D) [a]ny period of delay occasioned by the neglect or

improper act of the accused; (E) [a]ny period of delay necessitated by reason of a plea in

bar or abatement, motion, proceeding, or action made or instituted by the accused," and

"(H) [t]he period of any continuance granted on the accused's own motion." "The State

bears the burden to show that actions or events chargeable to the defendant have tolled

enough time so that the defendant is tried within the speedy-trial period." Staffin at ¶ 8,

citing State v. Whitt, 4th Dist. No. 04CA2962, 2005-Ohio-5154, ¶ 16.

       {¶ 21} When computing how much time has run against appellee under R.C.

2945.71, we begin with the day after the date appellant was arrested. R.C. 1.14; Crim.R.

45(A); Alexander at ¶ 18. Appellant was arrested on August 24, 2010; therefore, the time

in which the state had to bring appellant to trial began running on August 25, 2010. From

that date until September 25, 2012, the date appellant pleaded no contest and was

sentenced, is 723 days.

       {¶ 22} Appellee bears the burden to prove events chargeable to appellant have

sufficiently tolled enough time so appellant was tried within the speedy trial period. As
Scioto App. No. 12CA3506                                                                                   8


such, appellee argues that tolling occurred: between September 15 and December 14,

2010, while multiple motions filed by appellant were pending (90 days); between

January 19 and April 6, 2011, while appellant's motion to declare defendant indigent was

pending (77 days); between May 27 and December 14, 2011, while appellant's motion

requesting an amended bill of particulars was pending and when appellant filed a motion

to dismiss for a speedy trial violation, an overlapping tolling event (201 days); between

December 14, 2011 and March 30, 2012, while appellant's motion to dismiss for a speedy

trial violation was pending (107 days); and between July 3 and July 12, 2012, while

appellant's second motion to dismiss for speedy trial violations was pending (9 days).

Thus, according to appellee, 484 of the 723 days were tolled, pursuant to R.C.

2945.72(E) and (H), and only 255 days had passed.1

        {¶ 23} An independent review of the record reveals the following motion activity

relevant to this case:

       Relevant Events:                                                              Date:
       Defendant's Request for Discovery                                             09/15/10
       Defendant's Motion to Modify Conditions of Bond

       Defendant's Motion to Continue                                                09/22/10
       Judgment Entry granting motion to continue pretrial                           09/30/10
       hearing until 10/14/10
       State's response to Defendant's Request for Discovery and                     10/13/10
       Reciprocal Request for Discovery
       Defendant's Supplemental Motion to Modify Conditions of                       11/10/10
       Bond
       Judgment Entry on Defendant's Motion to Modify Bond                           12/14/10

       Defendant's Motion to Declare Defendant Indigent          01/19/11
       Defendant's Motion for Fees for Expert Witness & Fees for
       Transcript Preparation


1
  Appellant was incarcerated from August 24 until September 1, 2010 requiring the application of "triple
time" for that period. R.C. 2945.71(E).
Scioto App. No. 12CA3506                                                                                       9


       Judgment Entry on Defendant's 01/19/11 motions                                   04/06/11

       Defendant's Motion Requesting a More Specific Bill of                            05/27/11
       Particulars2
       Defendant's Discovery Response to State3                                         07/07/11
       Defendant's Motion to File Supplemental Motion in                                09/07/11
       Opposition to State's Motion to Consolidate Under Seal
       Defendant's Motion to Dismiss                                                    12/14/11
       Judgment Entry on Defendant's Motion to Dismiss                                  03/30/12
       Judgment Entry on Motion to Consolidate and                                      04/05/12
       Defendant's 09/07/11 motion
       Defendant's Motion to Dismiss                                                    07/03/12
       Judgment Entry on Defendant's Motion to Dismiss                                  07/12/12

       Defendant's Motion to Continue Trial                                             07/13/12
       Judgment Entry on Defendant's Motion to Continue Trial                           07/13/12

       Defendant's Motion for Funds and                                                 07/20/12
       Defendant's Motion for Written Report of Experts
       Judgment Entry on Defendant's 07/20/12 motions                                   07/26/12

       Judgment Entry Accepting Defendant's Guilty Plea                                 08/21/12


(Judgment Entries in bold.)

        {¶ 24} Appellant avers three arguments for our consideration in opposition to

appellee's calculations. Appellant's first argument takes issue with the trial court and

appellee's tolling calculations. According to appellant, because appellee filed a motion to

consolidate on April 8, 2011, her motion requesting a more specific bill of particulars filed

on May 27, 2011 did not toll the speedy trial clock because it was filed within in a time




2
  We note that, although the trial court never ruled on appellant's motion for an amended bill of particulars,
appellant's motion to dismiss filed on December 14, 2011 was a new tolling event which made the motion
requesting a more specific bill of particulars no longer a necessary tolling event. State v. Williams, 7th Dist.
No. 07 MA 162, 2008-Ohio-1532, ¶ 41.
3
  We note that a defendant's unreasonable delay in responding to discovery requested by the prosecution
will also toll speedy trial time. R.C. 2945.72(D); State v. Bradley, 11th Dist. No. 2004-T-0080, 2005-Ohio-
6572, ¶ 27. Here, appellee requested discovery on October 13, 2010 and did not receive a response until
July 7, 2011. However, a determination of whether this response time is reasonable is unnecessary
because, as will be discussed, there are other sufficient tolling events in the record.
Scioto App. No. 12CA3506                                                                               10


frame where there was a state motion that caused a delay in the proceedings. We

disagree.

        {¶ 25} Although "[t]he State bears the burden to show that actions or events

chargeable to the defendant have tolled enough time so that the defendant is tried within

the speedy-trial period," Staffin at ¶ 8, citing Whitt at ¶ 16, "R.C. 2945.72(E) creates no

'affirmative duty to show that a motion diverted the prosecutor's attention or caused a

delay in the proceedings before speedy-trial time is tolled.' " Id. at ¶ 15, quoting State v.

Sanchez, 110 Ohio St.3d 274, 2006-Ohio-4478, ¶ 26. Pursuant to R.C. 2945.72(E), the

time within which an accused must be brought to trial is extended by the filing of a motion

by the accused. "It is the filing of the motion itself, the timing of which the defense can

control, that provides the state with an extension. R.C. 2945.72(E) implicitly recognizes

that when a motion is filed by a defendant, there is a 'period of delay necessitated' -- at

the very least, for a reasonable time until the motion is responded to and ruled upon."4

Sanchez at ¶ 26. The date a motion was filed is not counted unless the date was also the

date an order was entered resolving the motion. Staffin at fn. 1, citing State v. Webb, 4th

Dist. No. 01CA32, 2002-Ohio-3552, fn. 3, citing United States v. Thomas, 49 F.3d 253,

256 (6th Cir.1995).

        {¶ 26} Appellant has cited no authority for her argument that, because she filed a

request for a more specific bill of particulars while the state's motion to consolidate was

pending, the filing of the defendant's request does not itself become a tolling event. Nor

does our research reveal support for this assertion. To adopt appellant's argument would

require this court to conclude that, once the state files a motion requiring court action, the
4
 "Several Ohio cases have held that a motion for bond reduction tolls the speedy trial time period as the
motion was made by the accused under R.C. 2945.72(E)." State v. Rouse, 5th Dist. No. 2007 AP 12 0078,
2008-Ohio-5891, ¶ 20.
Scioto App. No. 12CA3506                                                                      11


speedy trial clock could not be subsequently tolled by any action of the defendant. Such

a conclusion would be contrary to the very purpose of R.C. 2945.72(E), which provides

for extensions of time within which an accused must be brought to trial. Therefore, we

find appellant's request for a more specific bill of particulars filed on May 27, 2011 tolled

the speedy trial clock.

       {¶ 27} Appellant next argues the trial court's reliance on State v. Brown, 98 Ohio

St.3d 121, 2002-Ohio-7040, for the proposition that a motion for a bill of particulars is a

tolling event, is incorrect. According to appellant, the Brown decision only held that

discovery requests were tolling events. We disagree.

       {¶ 28} The Supreme Court of Ohio in Brown was faced with the following certified

question: "Whether the defendant's filing of a request for discovery or for a bill of

particulars, and the state's response thereto, extends that time within which the defendant

must be brought to trial under the Ohio speedy trial statute, R.C. 2945.71 et seq."

(Emphasis added.) Id. at ¶ 6. The Brown court went on to "conclude that a demand for

discovery or a bill of particulars is a tolling event pursuant to R.C. 2945.72(E)."

(Emphasis added.) Id. at ¶ 26. We, as well as other districts, have relied on Brown's

holding for the proposition that requests for a bill of particulars are a tolling event for

purposes of speedy trial. State v. Phillips, 4th Dist. No. 09CA13, 2009-Ohio-7069, ¶ 21;

State v. Small, 10th Dist. No. 06AP-1110, 2007-Ohio-6771, ¶ 5; State v. Browand, 9th

Dist. No. 06CA009053, 2007-Ohio-4342, ¶ 15; State v. Eskridge, 6th Dist. No. L-06-1013,

2007-Ohio-4712, ¶ 10.
Scioto App. No. 12CA3506                                                                      12


       {¶ 29} Accordingly, we disagree with appellant's interpretation of Brown and find

the trial court correctly relied on Brown for the proposition that a request for a bill of

particulars is a tolling event.

       {¶ 30} Appellant's final argument asserts the trial court's failure to rule upon her

motion requesting a more specific bill of particulars caused an unreasonable delay and

violated her rights to a speedy trial.

       {¶ 31} "The Ohio Supreme Court has noted that '[a] strict adherence to the spirit of

the speedy trial statutes requires a trial judge, in the sound exercise of his judicial

discretion, to rule on these motions in as expeditious a manner as possible.' " State v.

Brummett, 4th Dist. No. 03CA5, 2004-Ohio-431, ¶ 22, quoting State v. Martin, 56 Ohio

St.2d 289, 297 (1978). Although there is no strict time limit in which a trial court must rule

on a motion, Sup.R. 40(A)(3) provides, in relevant part, "[a]ll motions shall be ruled upon

within one hundred twenty days from the date the motion was filed, except as otherwise

noted on the report forms." We have previously stated that " 'the Rules of

Superintendence are internal housekeeping rules and do not give any rights to individual

defendants' " but may be used as a guide. Id. at ¶ 23, quoting State v. Hurst, 4th Dist.

N0. 98CA08 (Mar. 12, 1999), citing Esber v. Esber, 63 Ohio App.3d 394 (9th Dist.1989).

       {¶ 32} "However, 'an unreasonable or excessive delay in determining such a

motion may violate a defendant's speedy trial rights.' " Staffin at ¶ 16, quoting Hurst.

"What constitutes a reasonable time ' "depends on the particular facts and circumstances

of a particular case." ' " Id. at ¶ 15, quoting State v. Monroe, 4th Dist No. 05CA3042,

2007-Ohio-1492, ¶ 34, quoting State v. Saffell, 35 Ohio St.3d 90, 91 (1998). This

includes taking into account the particular circumstances of the case, including the factual
Scioto App. No. 12CA3506                                                                   13


and legal complexity involved in the case, and the time constraints on the particular judge.

Id. at ¶ 15; State v. Mullins, 152 Ohio App.3d 83, 2003-Ohio-477, ¶ 11 (3d Dist.).

       {¶ 33} Here, there was a delay of 201 days between appellant's filing of her motion

requesting a more specific bill of particulars and a subsequent tolling event. We must

determine whether such a delay is reasonable under the circumstances of this case.

       {¶ 34} In Hurst, we determined a period of 147 days to rule upon a defendant's

motion to dismiss was not unreasonable and did not deprive the defendant of his speedy

trial rights. Conversely, in Brummett and Staffin, we determined 318 days and 364 days

respectively to decide a motion was unreasonable. Essential to our decision in Staffin

was our conclusion there was 148 days of inactivity in the trial record subsequent to a

hearing on the motion, and the motion neither presented a legally complex issue, nor one

requiring a great deal of legal research. Using the Rules of Superintendence as a guide

and taking into consideration the above factors, we only tolled 120 days, as opposed to

the full 364 days, for speedy trial purposes.

       {¶ 35} In this case, the 201 days of delay falls somewhere in the midst of what we

faced in Hurst, Brummett, and Staffin, but notably closer to the delay experienced in

Hurst. Strikingly similar is the Seventh District Court of Appeals decision in State v.

Driver, 7th Dist. No. 03 MA 210, 2006-Ohio-494, wherein the defendant was charged with

murder and an accompanying firearm specification. Similar to this case, the defendant

argued a 204-day delay in ruling on his motion to suppress was unreasonable. In ruling

on the reasonableness of the delay, the Driver court considered the legal and factual

complexity of the case, the trial court's activity in the case, as well as other pending

matters on the trial court's docket.
Scioto App. No. 12CA3506                                                                   14


        {¶ 36} In Driver, the defendant had filed five other motions on the same date he

filed the motion to suppress at issue and received decisions on each. The trial court was

also considering three other pending motions. The Driver court determined the

defendant's case was legally and factually complex as it involved allegations of murder

with a firearm specification, and the trial court was active in the case throughout the

period the motion was pending. The Driver court did not have evidence of other matters

or cases pending on the trial court's docket. Nonetheless, based on these circumstances,

the Driver court held the 204-day delay in ruling on the defendant's motion to suppress

was reasonable.

        {¶ 37} Here, appellant's motion tolled the speedy trial clock for 201 days before a

new tolling event took its place. Like Driver, we find the trial court was confronted with a

legally and factually complex case, and the record demonstrates an active trial court and

counsel. Appellant was indicted with five counts of felonious assault and ten counts of

felony child endangerment. On April 8, 2011, appellee filed a motion to consolidate,

eliciting a response from appellant on April 20, 2011. On April 28, 2011, appellee filed a

memorandum in support of its motion to consolidate, again eliciting a response from

appellant on May 26, 2011. On May 27, 2011, while the court was considering multiple

filings on appellee's motion to consolidate, appellant filed the request for a more specific

bill of particulars.

        {¶ 38} On June 2, 2011, appellee filed a motion contra appellant's supplemental

memorandum. On July 5, 2011, appellee filed a memorandum contra appellee's request

for a more specific bill of particulars. The trial court issued a judgment entry on

August 19, 2011 on the issue of consolidation. Appellant then filed a motion to file a
Scioto App. No. 12CA3506                                                                      15


supplemental motion in opposition to appellee's motion to consolidate under seal. In

response, the trial court issued an order on October 7, 2011 setting a second hearing on

the consolidation issue. On October 20, 2011, due to illness, appellee requested an

extension of time to file a response to appellant's motion to file under seal. On

October 25, 2011, appellee filed its response, and the court issued a judgment entry on

October 28, 2011 granting the extension of time. During this entire time frame,

appellant's motion requesting a more specific bill of particulars was pending. The trial

court, on November 17, 2011, issued two hearing notices. Appellant filed her first motion

to dismiss on December 14, 2011. Appellee then filed an amended bill of particulars on

December 21, 2011.

       {¶ 39} Based on the foregoing, we find the trial court was faced with complex

issues, both legally and factually, as demonstrated by the multiple, and sometimes

overlapping, filings of the parties, and the court was active in resolving multiple issues.

After review of the record, we cannot conclude the trial court's delay in ruling on

appellant's motion requesting a more specific bill of particulars was unreasonable.

       {¶ 40} Accordingly, as shown in the chart and consistent with appellee's

calculations, we find 255 days of speedy trial time passed between the day after

defendant's arrest and the date she entered a not guilty plea. Thus, appellant's statutory

speedy trial rights were not violated.

       {¶ 41} Because we have found no violation of appellant's constitutional or statutory

speedy trial rights, we overrule appellant's sole assignment of error.
Scioto App. No. 12CA3506                                                              16


IV. CONCLUSION
      {¶ 42} Having overruled appellant's sole assignment of error, the judgment of the

Scioto County Court of Common Pleas is hereby affirmed.

                                                               JUDGMENT AFFIRMED.
Scioto App. No. 12CA3506                                                                      17


                                    JUDGMENT ENTRY

       It is ordered that the JUDGMENT IS AFFIRMED. Appellant shall pay the costs.

       The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the Scioto
County Common Pleas Court to carry this judgment into execution.

       Any stay previously granted by this Court is hereby terminated as of the date of
this entry.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure. Exceptions.

*Klatt, P.J., & Dorrian, J.: Concur in Judgment and Opinion.

                                    For the Court


                                    BY: ________________________________
                                        Lisa. L. Sadler, Judge*




                                  NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing
with the clerk.


*Lisa L. Sadler, William A. Klatt, and Julia L. Dorrian, from the Tenth Appellate District,
sitting by assignment of the Supreme Court of Ohio in the Fourth Appellate District.